 

 

Case 1:18-cV-08250-.]SR Document 30 Filed 10/2_6/18 Page 1 of 6

>/3_&£,:? ,rf
alj
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

WINKLEVOSS CAPITAL FUND, LLC, Case No. _¢-_-Z`_`
Plaintiff, [PRQBED] ORDER OF
ATTACHMENT

V

sham 1 3 CV 325 0

Defendant.

 

Plaintiff Winklevoss Capital Fund, LLC (“WCF”) has filed an Ex Palte Application for
Prejud_gment Attachment pursuant to Rule 64 of the Federal Rules of Civil Procedure and
Section 6211 of the New York Civil Practice Law and Rules. The ex parte application, which
seeks attachment of personal property of up to 5 ,000 bitcoin or its equivalent from Defendant
'Charles Shrem or any of Sbrem’s garnishees, including four bitcoin businesses With a presence
in New Yorl<.. The application is supported by the affidavits of Cameron Winldevoss, Matthew
Gruchevsl§y, Tom Robinson, Jolm Mason and Sarn Ferguson.

Having reviewed WCF’s application, this Court concludes that WCF has met the criteria
for prejudgment attachment in that: (l) there exists a valid cause of action for a money judgment
in favor of WCF and against Shrern for sums totaling no less than 5,000 bitcoin; (2) WCM has

demonstrated a probability that it Will succeed on the merits of its claims to recover at least the

sum of 5,000 bitcoin', (3) there are sufficient grounds for an order of attachment pursuant to N.Y_

C.P.L.R. section 6201 in that Shrem is a citizen of Florida and hasevidenced an intent to
frustrate the collection efforts of his creditors; and (4) Shrern has no apparent counterclaims
against WCF for money damages This Court grants WCF’s application The amount to be

secured by this Order of Attachrnent is 5,000 bitcoin or its equivalent value, plus any fees and

_1_

 

 

Case 1:18-cV-08250-.]SR Document 30 Filed 10/26/18 Page 2 of 6

expenses incurred by the U.S. Marshal’s Service in carrying out attachment

Accordingly, the Court orders as follows:

1. The U.S. l\/Iarshal for the Southern District of NeW York, or any person appointed
to act in his place and stead, or Plaintiff’ s attorneys, shall levy upon, but refrain
from taking into actual custody pending further order of this Court, the assets of
the Defendant Within this jurisdiction andfor intangible assets owned by Charles
Shrem at any time before final judgment herein, such as Will satisfy the above-
rnentioned sum of 5,000 bitcoin or its equivalent value in other assets (including
but not limited to another virtual currency, fiatcurrency, stocks, or personal
PTOP€NY);

2. Subject to Nos. 4-6 below, Xapo, Inc., Coinbase, Inc., Poloniex, LLC, and Bittrex
LLC shall freeze all assets in their possession or custody (including bitcoin, other
virtual currency, and/ or fiat currency) held entirely or partially in the name of
Charles Shrem (a.k.a. Charlie Shrem) or in Which Shrem has an interest upon levy
of this Order',

3. Subj ect to Nos. 4~6 below, all other third parties shall freeze 5,000 bitcoin or its
equivalent value in (i) other virtual currencies, (ii) fiat currency, or (iii) other
personal property in their possession held entirely or partially in the name of
Charles Shrem (a.l<.a. Charlie Shrem) or in Which Shrem has an interest upon levy
of this Order, and if any of these entities holds less than the amount specified
above, to freeze that amount in its entirety;

4. lf any garnishee (including but not limited to Xapo, Coinbase, Poliniex, Bittrex)

has more than 5,000 bitcoin in its possession or custody that is subject to this

_2_

 

 

Case 1:18-cV-08250-.]SR Document 30 Filed 10/26/18 Page 3 of 6

attachment order, it shall freeze only 5,000 bitcoin and no other assets;

lf any garnishee has assets in its possession or custody subject to this attachment
order that it reasonably believes exceeds the value of 5,000 bitcoin, it shall freeze
up to 5,000 bitcoin first, take reasonable steps to freeze no more than 5,000
bitcoin or its equivalent in value, then promptly (within 2 business days) notify
Plaintiff’ s counsel and this Court (in a filing submitted under seal) of the other
assets in its possession;

ln carrying out this attachment order, garnishees shall freeze bitcoin first, fiat
currency second, and other virtual currencies third.

Neither Shrem nor any other party upon whom this Order has been levied may
transfer, spend, or remove from their possession or custody any personal property
(including intangible assets such as fiat currency, stocks, bonds, and virtual
currencies) belonging to Shrem up to and including the amount of 5,000 bitcoin or
its equivalent unless this Court so orders;

Within five calendar days of the receipt of the levy of this order, each garnishee
shall provide a garnishee’s statement filed with this Court (under seal) and served
on WCF’s counsel (Tyler Meade, The l\/leade Firm p.c., lll Broadway, Suite
2002, New Yorl<, NY 10006) complying with and addressing all matters specified
in N.Y. C.P.L.R. § 6219, including a summary of all personal property (including
intangible assets) in the possession or custody of the garnishee that Charlie Shrem
owns or in which he has an interest;

WCF shall immediately post an undertaking of $10,000, with $1,000 of that

amount reserved to pay fees and costs of the U.S. Marshal, if any are incurred or

_3_

 

 

Case 1:18-cV-08250-.]SR Document 30 Filed 10/26/18 Page 4 of 6

billed;

10. WCF shall serve a copy of this order on all garnishees through their registered
agents for service of process in New York, and also by delivering a copy of this
order by other means intended to give prompt notice to garnishees;

ll. Within 10 calendar after the first levy of this Order, WCF shall move for an order
confirming this order of attachment;

12. WCF shall serve its motion for confirmation of this order on Shrem and each
garnishee;

13. If no such motion is made, this order is nullified and all assets frozen pursuant to
it shall be released;

l4. lf any party, including any Garnishee, requires clarification of any aspect of this
order or further direction from this Court, they are authorized to submit/file an
appropriate pleading under seal ;

15. WCF shall serve a copy of all orders and pleadings filed in connection with its
prejudgment attachment application on the U.S. Attorney’s Office for the
Southern District of New Yorl<, or any other office of the U.S. Government
designated by the U.S. Attorney’s Office responsible for collecting funds pursuant
to the Consent Order of Restitution entered in USA v. Faiella, et al., S.D.N.Y
Case No. l4-CR-243, Dl<t. No. 61 (Rakoff, l.); and

16 . This order shall be filed under seal.

lt is so ordered

 

 

Case_l:lS-cV-OSZBO-JSR Document 30 Filed10/26/18 PageBof6

This Court may issue further orders to ensure that the amount attached or frozen pursuant
to this order does not exceed 5,000 bitcoin or its equivalent in value. ln addition, the Court may

adjust the amount of the undertaking once the gamishee’s statements are received.

.I

United States District ludge

/@~,;L-rz

 

 

 

Case 1:18-cV-08250-.]SR Document 30 Filed 10/26/18 Page 6 of 6

